           Case 2:21-cv-00035-JLR-MLP Document 12 Filed 04/13/21 Page 1 of 3




                                                                      Judge James L. Robart
 1
                                                       Magistrate Judge Michelle L. Peterson
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7   ISMIR HASKIC,
                                            )         NO. C21-0035-JLR-MLP
 8                                          )
                    Petitioner,             )
 9                                          )
                v.                          )         STIPULATED DISMISSAL OF
10                                          )         PETITION FOR WRIT OF HABEAS
11   MERRICK GARLAND, Attorney General;)              CORPUS UNDER RED. R. CIV. P.
     ALEJANDRO MAYORKAS, Secretary of )               41(a)(1)(A)(ii)
                                            )
12   Homeland Security; NATHALIE ASHER, )
     Seattle Field Office Director, U.S.    )
13   Immigration and Customs Enforcement; )
     WARDEN of Immigration Detention        )
14                                          )
     Facility; and the U.S. Immigration and )
15   Customs Enforcement,                   )
16                                          )
                   Respondents.             )
17
           Petitioner Ismir Haskic, through Assistant Federal Public Defender Gregory
18
     Murphy, and Respondents, through Assistant United States Attorney James C. Strong,
19
20   stipulate to the dismissal of this Petition for Writ of Habeas Corpus under Federal Rule

21   of Civil Procedure 41(a)(1)(A)(ii). See also Fed. R. Civ. P. 81(a)(4). ICE deported
22
     Petitioner on April 3, 2021, which rendered the Petition moot.
23
           DATED this 7th day of April, 2021.
24
25
26                                                             FEDERAL PUBLIC DEFENDER
       STIPULATED DISMISSAL OF PETITION                           1601 Fifth Avenue, Suite 700
       FOR WRIT OF HABEAS CORPUS                                    Seattle, Washington 98101
       (Ismir Haskic; C21-0035-JLR-MLP) - 1                                    (206) 553-1100
          Case 2:21-cv-00035-JLR-MLP Document 12 Filed 04/13/21 Page 2 of 3




                                             Respectfully submitted,
 1
 2
     s/ James C. Strong                      s/ Gregory Murphy
 3   JAMES C. STRONG, OR 131597              GREGORY MURPHY, WSBA No.
 4   Assistant United States Attorney        36733
     Western District of Washington          Assistant Federal Public Defender
 5   United States Attorney’s Office         1601 Fifth Avenue, Suite 700
     700 Stewart Street, Suite 5220          Seattle, WA 98101
 6   Seattle, Washington 98101-1271          Phone: 206-553-1100
 7   Phone: 206-553-7970                     E-mail: gregory_murphy@fd.org
     E-mail: james.strong@usdoj.gov
 8                                           Attorney for Petitioner
     Attorney for Respondents
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                        FEDERAL PUBLIC DEFENDER
      STIPULATED DISMISSAL OF PETITION                       1601 Fifth Avenue, Suite 700
      FOR WRIT OF HABEAS CORPUS                                Seattle, Washington 98101
      (Ismir Haskic; C21-0035-JLR-MLP) - 2                                (206) 553-1100
           Case 2:21-cv-00035-JLR-MLP Document 12 Filed 04/13/21 Page 3 of 3




                                      [PROPOSED] ORDER
 1
 2         It is hereby ORDERED that this case is dismissed with prejudice and without an
     award of fees and costs to either party. The pending motion to dismiss (Dkt. # 6) is
 3   DENIED as moot.
 4
                                              Dated this 13th day of April, 2021.
 5
 6
 7
                                                 A
                                              ___________________________________
                                              JAMES L. ROBART
 8                                            UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       STIPULATED DISMISSAL OF PETITION
       FOR WRIT OF HABEAS CORPUS
       (Ismir Haskic; C21-0035-JLR-MLP) - 3
